PER CURIAM.
This is an appeal from denial of appellant’s petition for writ of habeas corpus. The basis for relief at the trial level was violation of the speedy trial rule in the proceedings which led to appellant’s conviction. Habeas corpus may not be used as a vehicle to raise issues appropriate for direct appeal. Hargrave v. Wainwright, 388 So.2d 1021 (Fla. 1980). Appellant indicates in his brief that the time for appeal from his conviction has not ripened. If that be the fact, then the rule we rely on applies with even greater force. See Ferenc v. Thursby, 212 So.2d 887 (Fla. 1st DCA 1968).
AFFIRMED.
LETTS, C. J., and HERSEY and GLICK-STEIN, JJ., concur.